OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on December 6, 1965. Respondent resigned from the practice of law with disciplinary charges pending against him and, by order entered September 28, 2001, his name was stricken from *11the roll of attorneys. By notice of motion returnable June 18, 2002, petitioner moved for an order punishing respondent for criminal contempt of court on the ground that respondent violated the disbarment order by engaging in the practice of law and accepting a retainer fee. Respondent filed papers in opposition to the motion and a Referee was appointed to conduct a hearing. The Referee filed a report, which respondent moves to disaffirm and petitioner cross-moves to confirm.
The Referee found that respondent accepted a retainer fee from a client in a matrimonial matter after he had executed an acknowledgment of service of this Court’s order of disbarment and that he failed to advise his client that he was disbarred, instead advising the client that he intended to resign. The Referee rejected the testimony of respondent that he had accepted the fee before he was served with the disbarment order and that the fee was payment for past legal services.
We confirm the findings of fact made by the Referee and conclude that respondent’s conduct constitutes criminal contempt of court. Accordingly, we impose a fine in the amount of $100 and direct respondent to pay the fine within 30 days of service of the order entered herewith.
Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ., concur.
Order of contempt entered.